6/29/2021Case   1:20-cv-03163-MKB-TAM   Document
                                    Kaufman Lieb Lebowitz39-1     Filed
                                                          & Frick LLP Mail06/29/21
                                                                          - Gelbard v. CityPage    1 of 2 PageID #: 331
                                                                                           of New York



                                                                                                          Doug Lieb <dlieb@kllflaw.com>



 Gelbard v. City of New York
 3 messages

 David Lebowitz <dlebowitz@kllflaw.com>                                                      Fri, Jun 25, 2021 at 4:57 PM
 To: "Garcia, John (Law)" <johgarci@law.nyc.gov>, Adam Strychaluk <astrychaluk@kllflaw.com>, Ali Frick
 <africk@kllflaw.com>, Doug Lieb <dlieb@kllflaw.com>

    John,

    In the parties' status letter to the Court, you committed to producing a number of categories of documents by today or
    sooner. We have not received any production. What is the status?

    Thank you,

     David Lebowitz
     Partner




    he/him/his
    10 E. 40th Street, Suite 3307
     New York, NY 10016
    T: (212) 660-2332
    E: dlebowitz@kllflaw.com

    This electronic message transmission contains information that may be confidential or privileged. If you are
    not the intended recipient, be aware that any disclosure, copying, distribution, or use of the contents of this
    information is prohibited. If you have received this electronic transmission in error, please notify us
    immediately.

 David Lebowitz <dlebowitz@kllflaw.com>                                                     Tue, Jun 29, 2021 at 9:21 AM
 To: "Garcia, John (Law)" <johgarci@law.nyc.gov>, Adam Strychaluk <astrychaluk@kllflaw.com>, Ali Frick
 <africk@kllflaw.com>, Doug Lieb <dlieb@kllflaw.com>

    John, I'm following up on the below. Given that we have a conference with the Court tomorrow, a response would be
    appreciated.

     David Lebowitz
     Partner




    he/him/his
    10 E. 40th Street, Suite 3307
     New York, NY 10016
    T: (212) 660-2332
    E: dlebowitz@kllflaw.com

    This electronic message transmission contains information that may be confidential or privileged. If you are
    not the intended recipient, be aware that any disclosure, copying, distribution, or use of the contents of this
    information is prohibited. If you have received this electronic transmission in error, please notify us
    immediately.
https://mail.google.com/mail/u/1?ik=71feee57f0&view=pt&search=all&permthid=thread-f%3A1703573861277178236&simpl=msg-f%3A1703573861277178236&s… 1/2
6/29/2021Case    1:20-cv-03163-MKB-TAM
                   y                     Document
                                     Kaufman Lieb Lebowitz39-1     Filed
                                                           & Frick LLP Mail06/29/21
                                                                           - Gelbard v. CityPage    2 of 2 PageID #: 332
                                                                                            of New York


    [Quoted text hidden]



 Garcia, John (Law) <johgarci@law.nyc.gov>                                                   Tue, Jun 29, 2021 at 9:52 AM
 To: David Lebowitz <dlebowitz@kllflaw.com>, Adam Strychaluk <astrychaluk@kllflaw.com>, Ali Frick <africk@kllflaw.com>,
 Doug Lieb <dlieb@kllflaw.com>

    Good Morning,

    Unfortunately, we've had unanticipated delays. Obviously, the technical difficulties the Law
    Department faced at the beginning of this month hindered our ability to begin production. In
    addition, although we initially believed that a large portion of the documents could be produced with
    minimal review, it turned out that that was not the case. Given the circumstances we confronted,
    we did not have the resources or time to complete the production. However, review is under way
    and production will be forthcoming, but it will take more time than we initially thought and most
    likely have to be completed on a rolling basis. I am still hopeful that we will be able to produce the
    entire file by the August deadline that we suggested.

    John L. Garcia
    Assistant Corporation Counsel
    New York City Law Department
    100 Church Street
    New York, New York 10007
    (212) 356-5053

    From: David Lebowitz [dlebowitz@kllflaw.com]
    Sent: Tuesday, June 29, 2021 9:21 AM
    To: Garcia, John (Law); Adam Strychaluk; Ali Frick; Doug Lieb
    Subject: Re: Gelbard v. City of New York

    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=71feee57f0&view=pt&search=all&permthid=thread-f%3A1703573861277178236&simpl=msg-f%3A1703573861277178236&s… 2/2
